 1    Jennifer L. Braster
      Nevada Bar No. 9982
 2    NAYLOR & BRASTER
      1050 Indigo Drive, Suite 200
 3    Las Vegas, NV 89145
      (T) (702) 420-7000
 4    (F) (702) 420-7001
      jbraster@naylorandbrasterlaw.com
 5
      Attorneys for Defendant
 6    Experian Information Solutions, Inc.
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    Maria E. Calvillo,                                 Case No. 2:18-cv-02278-JCM-VCF

12                         Plaintiff,                    DEFENDANT EXPERIAN INFORMATION
                                                         SOLUTIONS, INC.’S AND PLAINTIFF
13           v.                                          MARIA E. CALVILLO’S STIPULATION
      Experian Information Solutions, Inc.,              TO EXTEND TIME FOR EXPERIAN
14
                                                         INFORMATION SOLUTIONS, INC. TO
15                         Defendants.                   ANSWER COMPLAINT (First Request)

16                                                       Complaint filed: November 29, 2018
17

18
            Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
19
     of record, and Plaintiff Maria E. Calvillo (“Plaintiff”), by and through her counsel of record,
20
     hereby submit this stipulation to extend the time for Experian to respond to Plaintiff’s Complaint
21
     (ECF No. 1) pursuant to LR IA 6-1.
22
            Plaintiff filed her Complaint on November 29, 2018. Experian was served on February
23
     25, 2019. The deadline for Experian to respond to the Complaint is currently March 18, 2019.
24
     Plaintiff and Experian stipulate and agree that Experian shall have until April 8, 2019 to file its
25
     responsive pleading.
26
            This is Experian’s first request for an extension of time to respond to the Complaint and is
27
     not intended to cause any delay or prejudice to any party, but rather to allow Experian time to
28
                                                                        STIPULATION TO EXTEND TIME TO
                                                                                     ANSWER COMPLAINT
                                                                            Case No. 2:18-cv-02278-JCM-VCF
 1   investigate Plaintiff’s claims. Moreover, Experian’s counsel was only recently retained on March
 2   4, 2019.
 3    IT IS SO STIPULATED.

 4
      DATED this 5th day of March, 2019.             NAYLOR & BRASTER
 5

 6
                                                     By: /s/ Jennifer L. Braster
 7                                                       Jennifer L. Braster
                                                         Nevada Bar No. 9982
 8                                                       jbraster@naylorandbrasterlaw.com
                                                         1050 Indigo Drive, Suite 200
 9                                                       Las Vegas, NV 89145
10                                                        Attorneys for Defendant Experian
                                                          Information Solutions, Inc.
11

12    DATED this 5th day of March, 2019.             KAZEROUNI LAW GROUP, APC

13

14                                                   By: /s/ Michael Kind
                                                         Michael Kind (NBN 13903)
15                                                       6069 South Fort Apache Road
                                                         Suite 100
16                                                       Las Vegas, NV 89148

17                                                        David H. Krieger (NBN 9086)
                                                          HAINES & KRIEGER, LLC
18                                                        8985 S. Eastern Avenue, Suite 350
                                                          Henderson, NV 89123
19
                                                          Attorneys for Plaintiff Maria E. Calvillo
20

21    IT IS SO ORDERED.

22    Dated this 5th day of March, 2019.

23

24

25                                                   UNITED STATES MAGISTRATE JUDGE

26

27

28
                                                                    STIPULATION TO EXTEND TIME TO
                                                   -2-                           ANSWER COMPLAINT
                                                                        Case No. 2:18-cv-02278-JCM-VCF
